PER CURIAM:
Hosea Fanadise Hampton appeals the district court’s order denying his motion filed pursuant to 18 U.S.C. § 3582(c) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court. United States v. Hampton, No. 1:99-cr-00320-JAB-l (M.D.N.C. Jan. 28, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.